PER CURIAM.
Fidel Gonzalez appeals an order summarily denying his motion for postconviction relief under Florida Rule of Criminal Procedure 3.850. We affirm.
First, the fact that a juror was a personal friend of the judge is not a basis for a challenge for cause. See Porter v. State, 160 So.2d 104, 109-10 (Fla.1963). In a small community it will not be uncommon for the trial judge to be acquainted with one or more jurors. There is no merit to the defendant-appellant’s claim that his counsel should have pursued the matter further.
Second, defendant claims that his counsel should have presented two alibi witnesses. Not only did two undercover officers identify the defendant at trial as the person from whom they purchased cocaine and describe his somewhat distinctive appearance, but the State also introduced a tape recording of the transaction. In view of these circumstances, particularly the tape recording, a summary denial on this issue was appropriate.
Defendant contends that his trial counsel was ineffective in advising him to testify. Specifically, defendant contends that he was affirmatively misadvised that if he testified, the State could not bring out the fact that the defendant had four prior felony convictions. Assuming for purposes of discussion that the defendant received incorrect advice, we see no likelihood whatsoever that the outcome would have been different had defendant declined to testify in view of, again, the identification testimony of the two undercover officers plus the tape recording.
Finally, defendant complains about the translation provided by the interpreter. The trial record is completely silent on any such complaint. It defies belief that a defendant who is being represented by counsel would fail to complain to his own counsel if he were having difficulty understanding the proceedings. Furthermore, in this particular case, the record reflects that when the defendant took the stand, he responded to questioning without the benefit of the interpreter, thus exhibiting a working knowledge of the English language.
Affirmed.